17 A.3d 213 (2011)
205 N.J. 631
In the Matter of Clifford J. MINOR, an Attorney at Law (Attorney No. XXXXXXXXX).
D-98 September Term 2010, 068089
Supreme Court of New Jersey.
May 5, 2011.

ORDER
CLIFFORD J. MINOR of NEWARK, who was admitted to the bar of this State in 1981, having pleaded guilty in the United States District Court for the District of New Jersey to counts, of an indictment charging him with conspiracy to violate the Travel Act, in violation of 18 U.S.C. § 371; use of an interstate facility to facilitate a bribery, in violation of 18 U.S.C. § 1952(a)(3) and § 2; obstruction of an official proceeding, in violation of 18 U.S.C. § 1512(c)(2); falsification of records, in violation of 18 U.S.C. § 1519; perjury, in violation of 18 U.S.C. § 1621(1); and making false statements, in violation of 18 U.S.C. § 1001(a)(2);
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), CLIFFORD J. MINOR is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that CLIFFORD J. MINOR be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state; and it is further
ORDERED that CLIFFORD J. MINOR comply with Rule 1:20-20 dealing with suspended attorneys.